DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
	It is noted that no IDS has been submitted by the instant inventor for this application, having an earliest provisional filing date of 8/1/2012, though application examinations from the patent family exist.  Any articles by the instant inventors or other known prior art pertinent to the instant invention should be submitted with an information disclosure statement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Metter (US5683281A), in view of Matsumoto (US5206327A).
With respect to claim 13, the prior art of Metter teaches a method of fabricating a reinforced refractory container (Fig. 6, item 30; [Col. 9, lines 27-34]) comprising:(a) fiber winding one or more tows of continuous fibers so as to form a fiber preform having a tubular section, to form a crucible susceptor (Figs. 5&6) made with a carbon tape or yarn reinforcement braided or weaved into a desired shape [Col 4, lines 10-21]; (b) positioning said tubular section of the fiber preform in a mold [Col. 4, lines 37-41], said mold configured to cast a refractory container having a sidewall which defines an interior volume, the sidewall having inner and outer surfaces (Figs. 5&6, item 31); and within the said mold, resin-impregnated [Col. 4, lines 43-45] carbon fibers are allowed to cure such that said fiber preform is integrated with the container sidewall [Col. 9, lines 27-28; Col. 5, lines 37-41].  
Metter is silent on (c) adding a castable refractory composition to said mold.  Metter teaches a method of molding and curing the composite container, as the carbon-carbon composite is molded to a desired shape within a die, and heat-treated at temperatures as high as 2900°C to carbonize and densify the resin [Col. 4, lines 36-48].  Metter teaches the preform can pre-impregnated with resin and may go through “multiple cycle reimpregnations” [Col. 4, lines 38-40, 43-45], instead of casting, or pouring, the liquid resin into the mold.
However, the prior art of Matsumoto teaches castable [Col. 5, lines 38-39], moldable refractory precursors [Col. 11, lines 15-25] which can be processed to form a silicon carbide article [Col. 4, lines 41-43].  Matsumoto teaches uncured boron-substituted polysilazane preceramic [Col. 9, lines 39-40] liquid polymers [Col. 9, lines 1-3] can be used in the infiltration of a preform structure and subsequent pyrolysis to a ceramic composite [Col. 9, lines 40-44].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known castable refractory composition, taught by Matsumoto, with the method of injection molding a reinforcing preform placed within a mold/die ready for improvement, taught by Metter, to yield the predictable result of manufacturing a reinforced, refractory composite container.  In the method of Metter, in view of Matsumoto, the polysilazine polymer would be injected into the mold to infiltrate the fibrous reinforcing preform contained within to form a temperature-resistant ceramic composite article.

With respect to claims 14 and 15, Metter teaches fibers are wound to build a desired preform structure around a mandrel [Col. 4, line 28-21]; while Matsumoto teaches the fiber preform structure is infiltrated by the pre-ceramic polymers during an injection molding process [Col. 5, lines 56-62].  Metter further teaches the side wall (Fig. 6, item 31) and base (Fig. 6, item 33) of the susceptor (Fig. 6, item 30) is a composite area containing the fiber reinforcements [Col. 9, lines 27-29].  
Based on Metter teachings of composite locations for Figures 5-7 [Col. 9, lines 27-29] and 8-9 [Col. 9, lines 37-51], it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the dashed line indicates the fiber preform locations; illustrating (see Fig. 5) the fiber preform has been positioned in the mold to be fully encapsulated within the sidewall of the article.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Metter (US5683281A), in view of Matsumoto (US5206327A), as set forth above in the rejection of claim 13, and further in view of Kano (JP11255587), with English translation by Schrieber Translations, Inc.
With respect to claim 16, Metter teaches the use of woven yarn reinforcement that may be braided or wound around a mandrel to form a variety of shapes and reinforcement orientations [Col. 4, lines 10-18].  
Metter does not explicitly teach use of fiber tows used to provide a helical fiber orientation for the preform.
However, the prior art of Kano teaches a manufacturing process for a carbon fiber-reinforced container where a wound fiber preform is located within the refractory container, a crucible [0021], using a filament winding method around a mandrel at specific angles to create a desired helical pattern (Fig. 7B; Fig. 9, center; [0026]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the fiber winding method taught by Kano to improve the similar device of Metter, in view of Matsumoto in the same way, allowing for a helical fiber preform located between the interior and exterior surfaces of the refractory container sidewall.  Kano teaches these concepts provide increased mechanical support to the container to limit thermal expansion of the product to improve its useful life [0013].

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Allaire (US5049329A), [Col. 5, line 52 – Col. 6, line 55].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742